Dear Judge Quirk:
This office is in receipt of your opinion request of recent date in which you ask our assistance in the matter concerning an old bank account in the name of the City Court. Specifically you ask us to consider whether the funds in this account may be used by the city court as it sees fit or whether they the belong to the state as abandoned funds.
In addressing your inquiry, we look first to the statement from the account in question that you attached with your request. The statement is addressed to the City Court Special Fund, and was sent out on December 31, 1996. You also advise us that no activity has occurred on the account since 1991.
In order for the account in question to be defined as abandoned it must meet the requirements of LSA-R.S. 9:157, which covers bank deposits and accounts. It provides in pertinent part:
      "A. Any demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless the owner, within five years has:
      (1) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;
      (2) Communicated in writing with the banking or financial organization concerning the property;
      (3) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;
      (4) Owned other property to which Paragraph (1), (2), or (3) applies and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this Subsection at the address to which communications regarding the other property regularly are sent; or
      (5) Had another relationship with the banking or financial organization concerning which the owner has:
             (a) Communicated in writing with the banking or financial organization; or
             (b) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this Subsection at the address to which communications regarding the other relationship regularly are sent.
      E. However, no property under this Section shall be presumed abandoned if the banking or financial organization has forwarded a statement or other written communication to the owner within the preceding ninety days with regard to the property at the owner's last known address and the statement or communication has not been returned to the banking or financial organization as undeliverable or unclaimed by the forwarding agent."
Per your request, you advise us that you are unsure as to where or why this account existed. It is clear from telephone conversations that you continue to maintain an account with the same banking institution called the "City Court, Civil Fund" and that this civil fund was started in 1979 by transferring funds from the "City Court Special Fund". Furthermore, we understand that the bank has continually mailed to you statements regarding both funds. Thus, your situation falls within the exception of paragraph E, in that the bank has sent a statement to the last known address of the account within the past 90 days, and the statement was not returned. It is therefore our opinion that the account in question is not abandoned under this statute.
As these funds are not, to your knowledge, derived from, allocated to, or designated for any special use, the funds in the "City Court Special Fund" should be treated as part of the regular city court fund you are allowed to operate by law and should be administered as your other general funds are administered.
In conclusion, the money found in the account named City Court Special Fund for Lake Charles City Court shall be treated as part of the Lake Charles City Court, Civil Fund.
Should you have any further questions, please contact this office.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: ______________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:gbe